Citation Nr: 0740788	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-34 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a  right ankle 
disability as secondary to a service connected right knee 
disability.

2.  Entitlement to service connection for left ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver



INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas, that 
denied service connection for a left ankle disability and for 
a right ankle disability, claimed as secondary to a right 
knee disability. 

The issue of service connection for left ankle disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for right ankle 
disability as secondary to a service-connected right knee 
disability was previously denied in a January 2003 decision.  
The veteran did not appeal that decision.

2.  The record does not contain any new evidence that relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service 
connection for right ankle disability as secondary to a 
service-connected right knee disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right ankle disability 
as secondary to a service connected right knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2004 and May 
2005, and a rating decision in February 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the August 2005 statement of the case.  The 
veteran received additional notice in March 2006.  However, 
the Board finds that the issuance of a supplemental statement 
of the case is not required because no evidence was received 
subsequent to the August 2005 statement of the case.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), regarding notice 
requirements for claims to reopen final decisions.  However, 
based on the notice already provided to the veteran cited 
above, which addresses both the requirements for reopening a 
claim for service connection as well as the evidence required 
for the underlying claim for service connection, further 
notice is unnecessary.  The veteran and his representative 
have made no showing or allegation that the content of the 
notice resulted in any prejudice.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law. 

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  A January 2003 rating decision 
denied service connection for right ankle disability as 
secondary to a service-connected right knee disability.  The 
veteran did not file a timely appeal to that rating decision.  
Accordingly, it became final.

The claim for entitlement to service connection for right 
ankle disability as secondary to the service connected right 
knee disability may only be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the January 2003 
decision consisted of the veteran's service medical records, 
his own statements, and VA examinations from September 2002, 
October 2002, and January 2003.  The RO denied service 
connection as secondary to the veteran's right knee 
disability because the competent medical evidence did not 
show a connection between the conditions.  Service connection 
was also denied on a direct basis because the right ankle 
disability was not shown in service.  

The veteran applied to reopen his claim for service 
connection for right ankle disability as secondary to a 
service-connected right knee disability in October 2004.  

Although the Board has received evidence not previously 
submitted to agency decision makers, none of the newly 
received evidence shows that the veteran incurred his current 
right ankle disability in service or contains competent 
medical evidence that connects any right ankle disability to 
the service connected knee disability.  The records show that 
the veteran has degenerative changes in the ankles.  However, 
the evidence does not relate those changes to the knee 
disability or to the veteran's service.  Therefore, the Board 
finds that none of the new evidence is material because the 
new evidence does not raise a reasonable possibility of 
substantiating the claim..

Accordingly, since new and material evidence has not been 
submitted, the Board finds that the claim may not be 
reopened.  The preponderance of the evidence is against the 
veteran's application to reopen his claim and the benefits 
sought on appeal with regard t that claim remain denied.


ORDER

Service connection for right ankle disability as secondary to 
a service-connected right knee disability remains denied 
because new and material evidence has not been received to 
reopen the claim.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran contends that he has a left ankle disability that 
is the result of injuries suffered in service, or was caused 
by his service connected right knee disability.  The 
veteran's service medical records show that he sustained a 
left ankle sprain in February 1990.  The examiner noted 
swelling and severe pain on motion and prescribed a soft cast 
for ten days, restricted duty, and analgesic medication.  
After a follow-up examination three days later, there were no 
further complaints or treatment for the injury.  No left 
ankle abnormalities were noted on the veteran's July 1991 
separation examination.  The medical evidence of record, 
however, demonstrates that the veteran has consistently 
complained of pain in his left ankle since March 1998.  
Additionally, VA outpatient treatment records from July 2004 
show that the veteran was diagnosed with mild spurs 
consistent with degenerative changes involving the bilateral 
ankles, bilateral talonavicular joints, and right first 
metatarsophalangeal joint.  Hence, the Board finds that a 
remand for a medical opinion about the nature and cause of 
the left ankle disability is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA joints 
examination.  The claims folder must be 
made available to the examiner and the 
report should note review of the claims 
folder.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any left ankle 
disability is due to the injury incurred 
in service.  The examiner should also 
indicate whether it is at least as likely 
as not (50 percent or more probability) 
that any left ankle disability is due to 
the service connected right knee 
disability.

2.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


